CM/ECF-GA Northern District Court                                   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?201672172773336-...
                      Case 1:19-cr-00184-MHC-JSA Document 104 Filed 06/29/21 Page 1 of 1




                                                  1:19-cr-00184-MHC-JSA
                                                        USA v. Beck
                                                 Honorable Mark H. Cohen

                                Minute Sheet for proceedings held In Open Court on 06/29/2021.


              TIME COURT COMMENCED: 10:30 A.M.
                                                                   COURT REPORTER: Judith Wolff
              TIME COURT CONCLUDED: 11:15 A.M.
                                                                   CSO/DUSM: Rickey Meadows
              TIME IN COURT: 00:45
                                                                   DEPUTY CLERK: Lynn Beck
              OFFICE LOCATION: Atlanta

         DEFENDANT(S):              [1]Jim C. Beck Present at proceedings
         ATTORNEY(S)                Douglas Chalmers representing Jim C. Beck
         PRESENT:                   Randy Chartash representing Jim C. Beck
                                    Brent Gray representing USA
                                    Sekret Sneed representing USA
                                    William Thomas representing Jim C. Beck
         PROCEEDING
                                    Pretrial Conference;
         CATEGORY:
         MINUTE TEXT:               The Court conducted the pretrial conference and discussed the jury
                                    selection process and procedural process for the criminal trial scheduled
                                    for July 12, 2021.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                             6/29/2021, 11:29 AM
